Citation Nr: 1824505	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-34 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension.

2. Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for gout.

5. Entitlement to a rating in excess of 70 percent for PTSD.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to October 1970, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.    

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2012 rating decision, the RO denied entitlement to service connection for hypertension.  

2. The evidence received since the February 2012 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for hypertension.  

3. A right knee disability did not manifest in service and is not attributable to service, and degenerative changes did not manifest to a compensable degree within one year of separation from service.

4. Gout did not manifest in service and is not attributable to service, and degenerative changes did not manifest to a compensable degree within one year of separation from service.

5. The social and occupational impairment caused by Veteran's PTSD most nearly approximated total.


CONCLUSIONS OF LAW

1. New and material evidence has been received and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	

2. The Veteran's right knee disability was not incurred in or aggravated by active service, and the incurrence or aggravation of degenerative changes during active service may not be presumed. 38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

3. The Veteran's gout was not incurred in or aggravated by active service, and the incurrence or aggravation of degenerative changes during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4. The criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).

5. Entitlement to a TDIU is dismissed as moot.  Vettese v. Brown, 7 Vet. App. 31 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a February 2012 rating decision, the RO denied entitlement to service connection for hypertension.  The Veteran did not appeal that decision.  

The evidence that has been received since the February 2012 rating decision includes the Veteran's lay assertion that his hypertension is due to in-service herbicide exposure.  

The Board finds that the additional evidence is new and material as it has not been previously considered by VA and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  Therefore, reopening of the claim is warranted.  

Service Connection

The Veteran has asserted that his right knee disability and gout are related to his active service.  

Service treatment records are silent for any in-service complaints of, treatment for, or diagnosis of a right knee disability or gout.  Specifically, the Veteran's November 1967 enlistment and October 1970 separation examinations did not document a right knee condition or any issues related to gout.

Following service, the Veteran's first documented complaint relating to his right knee disability was in March 2007.  A 2007 private X-ray report and MRI revealed internal derangement of the Veteran's right knee.  Additionally, the Veteran complained of swelling in his right big toe and he was diagnosed with gout in July 2010.   VA treatment records noted that the Veteran began having symptoms pertaining to gout one month prior and he reported no prior medical history of gout.    

The Board finds that there is no competent evidence of record otherwise linking the Veteran's right knee disability or gout to his active service.  Additionally, there is no indication that arthritis or gout occurred in service or manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges the lay statements and assertions of record, including the sincere belief that the Veteran's right knee disability and gout are related to service.  However, the Veteran is not competent to provide an opinion as to whether his right knee disability or gout is related to service, as this particular inquiry is within the province of trained medical professionals; it goes beyond a simple and immediately observable cause-and-effect relationship.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Additionally, the Board finds that the Veteran's lack of a report of a right knee disability prior to 2007 and gout prior to 2010 weighs against a finding of continuity of symptomatology since service.  But see Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (holding that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b)).  

In sum, the Veteran did not complain of, receive treatment for, or have a diagnosis of a right knee disability or gout while in active service.  There is no evidence that any right knee disability or gout manifested within one year following the Veteran's separation from active service, and there is no competent evidence of record indicating that the Veteran's current right knee disability or gout is related to his active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for a right knee disability and gout is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating

The Veteran's service-connected PTSD was assigned a rating of 70 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran has asserted that his PTSD symptoms are worse than those accounted for by the currently assigned rating.

The Veteran was afforded a VA PTSD examination in October 2012.  He lived by himself and spent most of his time at home doing chores.  He had been married and divorced twice.  He was estranged from multiple family members.  He had accidentally hit, kicked, and choked his girlfriends in his sleep.  He had been charged with rape in the 1970s.  He has a history of alcohol abuse and had a DUI in 2004.  Before he retired, he was frequently involved in verbal altercations with his supervisors and coworkers.  At times, he was sent home or fired from work.  His PTSD symptoms included difficulty sleeping, nightmares, night sweats, flashbacks, avoidance, anxiousness, irritability, flattened effect, hypervigilance, hyperstartle, suspiciousness, persistent socially withdrawn behavior, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The examiner determined that he had occupational and social impairment with reduced reliability and productivity.

In July 2016, the Veteran was provided an additional VA PTSD examination.  He still lived alone and avoided social contact.  He had very few close friends.  His brother lived with him temporarily.  His PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The Board finds that the Veteran is entitled to a 100 percent rating for the entire period on appeal.  In this regard, the Board finds that the Veteran is considered to have total occupational and social impairment.  The evidence reflects that the Veteran's PTSD has been manifested by chronic sleep impairment, nightmares, flashbacks, anxiety, depression, flattened effect, irritability, anxiousness, suspiciousness, isolative and avoidant behaviors, inappropriate violent behavior, hypervigilance, hyperstartle, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran has demonstrated significant social isolation.  He has a history of grossly inappropriate behavior and impaired judgment.  There is little indication that he would appropriately interact with others in a social and occupational setting, let alone exercise the judgment and impulse control required to be successful in such settings.  Therefore, the Board finds that when the Veteran's disability picture is considered as a whole, it is apparent that the Veteran's symptoms more closely approximates those contemplated by a 100 percent rating and as such, a higher rating is warranted for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Accordingly, as the Board is granting a 100 percent rating for PTSD, no further discussion is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU

At the outset, the Board notes that in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeal for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded if that disorder is not ratable at the schedular 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service-connected disability if the Veteran is already receiving a 100 percent schedular rating for that disorder.  Buie v. Shinseki, 24 Vet. App. 242 (2010).

As of April 20, 2012, the Veteran has been granted a schedular rating of 100 percent for PTSD, herein.  A review of the record shows that the Veteran has not alleged that service-connected diabetes mellitus Type II, without regard to his PTSD, render him unable to obtain and maintain gainful employment.  Therefore, the findings in Bradley are not applicable in this case, and the issue of entitlement to TDIU is moot as the Veteran is in receipt of a schedular 100 percent rating for his PTSD for the entire period on appeal.


ORDER

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for a stomach disability is granted. 

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for gout is denied.

A rating of 100 percent for PTSD is granted.

Entitlement to TDIU is dismissed as moot.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

The Veteran has contended that his hypertension is related to herbicide exposure in Vietnam.  The record reflects that the Veteran served in Vietnam and as such exposure to herbicides is conceded.   However, the Board notes that hypertension is not a disease for which presumptive service connection on an herbicide-exposure basis can be granted.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010).  As such, the Veteran has reported that he has had hypertension since active service and post-service treatment records reveal that the Veteran has a history of high blood pressure.  Additionally, the Veteran asserted that his hypertension may have been caused or aggravated by his service-connected PTSD.  

In light of the Veteran's assertions that he has had hypertension since service, and the post-service diagnosis of hypertension; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present hypertension.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.    

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present hypertension.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.   

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present hypertension is etiologically related to the Veteran's active service, to include his presumed exposure to herbicides therein.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present hypertension was caused or worsened (aggravated) by the Veteran's service-connected PTSD.

The rationale for all opinions expressed must be provided.  Note that the fact that hypertension is not a disability presumed to be related to herbicide exposure is not sufficient to serve as a rationale in this case.

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.

4. Then, readjudicate the remaining claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


